Title: From George Washington to Jean Louis Le Barbier, 25 September 1785
From: Washington, George
To: Le Barbier, Jean Louis (the younger)



Sir,
Mount Vernon 25th Septr 1785.

I have been honored with the receipt of your letter dated at Paris the 4th of March; & pray you to accept my thanks for those

copies of your Dramatic performance which you had the goodness to send me; & in which you have made such honorable & flattering mention of my name.
I lament Sir, that my merits are not equal to your praises—& regret exceedingly that my deficiency in the knowledge of the French language does not allow me to become master of the Drama, & of those sentiments which I am told are beautifully expressed in it by the author. Upon my gratitude you have a large claim for those expressions of esteem with which your letter is replete, & which, from a Gentlemen who professes not to compliment, are the more to be valued. I have the honor to be &c.

G: Washington

